These cases were consolidated for trial in the District Court with the suit of J. Cook Williamson v. De Soto Wholesale Grocery Company, Inc., et al., No. 17,290 on the docket of the Eleventh Judicial District Court, De Soto Parish, Louisiana, No. 6655 on the docket of this Court.
For the reasons set forth in opinion this day handed down in J. Cook Williamson v. De Soto Wholesale Grocery Company, Inc., et al., 16 So.2d 739, the judgment appealed from is affirmed at appellant's cost.
                  On Application for Rehearing.